Title: From Thomas Jefferson to John Jay, 14 February 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Feb. 14. 1787

In the letter of the 8th. instant which I had the honour of writing you, I informed you of the illness of the Count de Vergennes. In one of the present date which I send by the way of London, I have notified to you his death which happened yesterday morning, and that the Count de Montmorin is appointed his successor, with whose character you are personally acquainted. As the winds have been contrary for the sailing of the Packet and this may possibly  reach Havre by post in time to be put on board, I avail myself of that chance of conveying you the above information.
I have the honour to be with sentiments of the most perfect esteem & respect Sir Your most obedient & most humble servt.,

Th: Jefferson

